Citation Nr: 1753015	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.

(The issues of entitlement to a separate compensable disability rating for nerve dysfunction of the right side of the neck and entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 13, 2014 are addressed in a separate decision.)    


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 1974, and from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied entitlement to service connection for a lumbar spine disability. 

The Veteran testified at a Board videoconference hearing in February 2017.  A copy of the transcript has been associated with the file.  

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (West 2012).

The Veteran was afforded a VA examination of the lumbar spine in March 2013.  The diagnosis was multi-level lumbar fusion and intervertebral disc syndrome L5 nerve root.  The VA examiner opined that it was less likely than not that the lumbar spine disability was caused by an in-service injury, event, or illness.  The VA examiner indicated that he had reviewed the service treatment records.  The VA examiner noted that an October 1970 treatment record documents full range of motion of the back and "small scoliosis."  The diagnosis was scoliosis.  A November 1970 treatment record shows diagnosis of strain, right trapezius.  The VA examiner noted that a July 24, 1972 treatment record documents trauma to low back area due to motorcycle accident and the diagnosis was contusion.  There were no restrictions and follow up was as needed.  The VA examiner noted that there was no follow up.  The VA examiner also noted that a May 13, 1972 treatment record documents the cause of back pain from pulling motorcycle out of the sand the previous day.  The diagnosis was back strain.  There were no restrictions and the VA examiner noted that there was no follow up.  The April 1978 separation exam documents "recurrent back pain Sept. 1970 treated, NCNS."  

However, it is not clear whether the VA examiner considered all of the findings pertinent to the back in active service.  The Board notes that the service treatment records show that on enlistment examination in June 1970, examination of the spine was normal with the exception of moderate scoliosis; the examiner noted that the scoliosis was not considered disabling.  Service treatment records show that the Veteran was placed on restrictions after the May 1972 back injury; the Veteran was placed on a temporary physical profile several days later for spasms in the back.  The profile was for 5 days and the major duty restriction was "should not perform duties that might strain the back."  Service treatment records further show that the Veteran underwent physical therapy in May 1972 and received 7 treatment of moist heat and ultrasound for the low back.  The Veteran was released in an asymptomatic condition and he was discharged from physical therapy.  A May 1972 service treatment record indicates that the Veteran was placed on a profile for the next week with no heavy lifting or activity that might strain the back.  The Veteran indicated that the back was better with occasional spasm.  

Service treatment records indicate that after the injury to the back due to a motorcycle accident in July 1972, the Veteran underwent x-ray examination.  The July 1972 x-ray examination revealed a fracture to the distal sacrum extending through the body and the transverse processes of the next to the last sacral segment; the fragments appeared in good position and alignment.  The Veteran was placed on a temporary profile for two weeks in October 1972 for back strain and the major duty restriction was no heavy lifting.  

As the VA examiner noted, on examination for the Army National Guard and Air National Guard, the Veteran denied having recurrent back pain and examination of the spine was normal.  See the examination reports dated in September 1978, February 1980, and February 1985.  In November 1986, March 1987, and November 1987, the Veteran certified that to the best of his knowledge, he had no medical defect, disease, or disability which would disqualify him from full military duty.  However, at the hearing before the Board in February 2017, the Veteran stated that his back hurt when he entered the National Guard but he did not tell anyone.  See the Board Hearing Transcript, page 13.  
 
The Board finds that a remand for an addendum VA medical opinion is necessary so the VA examiner may consider the additional findings in the service treatment records to include the July 1972 x-ray examination report which shows a fracture of the sacrum after the motorcycle accident.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the March 2013 VA spine examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability had its onset in or is otherwise etiologically related to injury or event in active service?  Attention is invited to service treatment records discussed above and to the July 1972 x-ray examination that shows a fracture to the distal sacrum extending through the body and the transverse processes of the next to the last sacral segment.

The VA opinion should include a fully supported rationale.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report, and explain the basis for the inability to offer an opinion. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, schedule the Veteran for such an examination.

2.  Thereafter, readjudicate the claim for service connection for a lumbar spine disability in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive supplemental statement of the case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




